Title: To Thomas Jefferson from Samuel Huntington, 23 March 1781
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia March 23. 1781

Your Excellency will receive herewith enclosed, two Acts of Congress of the 16th and 23d Instant, directing that all Debts liquidated in or contracted for specie Value shall be paid in Specie or other Money equivalent according to the current Exchange compared with Specie.
Also recommending to the several States to amend their Laws making the Bills of Credit emitted under the Authority of Congress a legal Tender, so that such Bills shall not be a legal Tender in any other Manner than at their current Value compared with Gold and Silver.
But what more particularly claims the Attention of your Legislature as of great Importance, is, the requisition for six Millions of Dollars, that is, one Million and an half of Dollars, to be paid quarterly, the first quarterly Payment to be made on the first Day of June next, the Quota of each State being apportioned in the enclosed Act, and Payment to be made on this requisition as also the several others therein referred to, in Gold or Silver, or Bills emitted by any of the States whatever, in Pursuance of the resolutions of the 18th of March 1780.
This Assessment is not to be considered as the Proportion of any State, but being paid is to be adjusted and settled with Interest in Future upon equitable Principles in the Manner expressed in the Act.
It is with reluctance that Congress are compelled to make the requisition, but the absolute Necessity of the Case will appear so obvious that we presume the respective States will yield a ready and chearful Compliance therewith to the utmost of their Power. I have the Honor to be with great respect & Esteem your Excellency’s most obedient & most humble Servant,

Saml. Huntington President

 